DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendments and accompanying remarks filed 9/2/21 have been fully considered and entered. Claims 1, 2, 4 and 5 have been amended as requested. Claim 3 has been canceled as requested. Applicant’s amendments to the Specification are found sufficient to overcome the objections to the abstract set forth in the Action dated 8/11/21. As such, this objection is hereby withdrawn. Applicant’s cancellation of claim 3 renders moot the claim objection set forth in the Action dated 8/11/21. As such, this objection is hereby withdrawn. Applicant’s amendments and accompanying remarks are not found sufficient to overcome the obviousness type rejections made over the combination of over CN 105193009 in view of CN 103381002 for reasons set forth below. Additionally, Applicant’s amendments necessitated the following new ground of 112 2nd paragraph rejections set forth below. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-2, 5 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
6.	Claim 1 is still indefinite because in S2 it is not clear how or what is meant by the phrase “knitting a sock knitted fabric”.  Are Applicants using a knitting machine (circular machine?) to knit a sock? It is also unclear if the knitted fabric that is “stacked” is the same as the knitted sock? Or is this is this stacked layer a different knitted layer than the knitted sock fabric?  It is unclear to the Examiner as to the relationship and orientation between the knitted sock fabric and the knitted layers that are stacked. 
7.	Claim 2 is indefinite because it is not clear what is meant by “conventional raw material of a sock knitting machine”. This phrase is considered vague and does not serve to limit what the sock yarn materials are. Applicants have not defined the term “conventional” as it relates to specific yarn materials. 
8.	Claims 4-6 are indefinite because they depend either directly or indirectly from claim 1. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105193009 in view of CN 103381002.
	In view of the outstanding 112 2nd paragraph rejections set forth above, the Examiner maintains the existing prior art rejections. 
	The published CN reference ‘009 teach method for manufacturing sneakers, the method comprising making a sole, making an upper, and bonding the upper to the sole. The specific steps of the manufacturing method are: S1 making a sole (equivalent to S1 of making a sole in the present 
	The secondary reference of published CN ‘002 teach using polyurethane as a middle layer to form an upper by hot pressing. Since polyurethane is the same material used in the instant waterproof and breathable shoe, the polyurethane middle layer used to form the upper taught by the published secondary reference of CN ‘002 is also considered waterproof and breathable. The published CN reference ‘002 teach a method for manufacturing an upper, the upper comprising a profile element 150 (corresponding to an outer layer), an outer surface 162 (corresponding to a middle layer) of a base layer, and a base layer 160 (corresponding to an inner layer), wherein the outer surface 162 of the base layer is disposed between the profile element 150 and the base layer 160 and is formed by one-step gluing and by means of hot pressing.  Moreover, a knitted face of a sock body, a knitting method and hot-pressing/gluing parameters are conventional techniques in the art. With regard to the claimed wavy limitation, the Examiner is of the position that during the hot pressing (e.g., molding) the polyurethane would manipulated such that it forms the claimed wavy shape since the purpose is to make a shoe. With regard to the different layers in the shoe upper, since Applicants have not defined the materials used for the outer and inner knit layers, the Examiner is of the position that since CN ‘002 teach the claimed polyurethane middle layer, the outer layers would be different since they are at least knitted. 
	It would be obvious to a person of ordinary skill in the art to manufacture the shoe of the primary reference of published CN ‘009 to be waterproof and breathable as taught by the secondary reference of published CN ‘002. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789